Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, including claims 10-23 in the reply filed on 2/22/2021 is acknowledged. Claims 1-9 have been withdrawn from consideration. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Oath/Declaration
The oath or declaration filed on 4/13/2019 is acceptable. 

Drawings
The drawings filed on 4/13/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogimoto (US2012/0134201; Ogimoto hereinafter).

With regard to claim 10, Ogimoto discloses a metamagnetic tunneling-based spin valve device (e.g. Fig.4B with corresponding texts) for multistate (para[0019]) magnetic memory comprising: 
a layer of a metamagnetic material 17 (para[0032]); 
a layer of a nonmagnetic material 16 (para[0031]) on the layer of a metamagnetic material 17; and 
a layer of a ferromagnetic material 13 or 15 (para[0032]) on the layer of a nonmagnetic material 16.

With regard to claim 11, Ogimoto discloses the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 10 wherein the layer of a metamagnetic material comprises FeRh (para[0032]).



With regard to claim 13, Ogimoto discloses the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 12 wherein the nonmagnetic metal comprises Cu (para[0032]).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cambou (US 2012/0120720; Cambou hereinafter).

With regard to claim 17, Cambou discloses a metamagnetic tunneling-based spin valve device for multistate magnetic memory (para[0071]) comprising: 
an electronic memory logic element (para[0071]) with 
four stable resistance states (para[0071]).

With regard to claim 18, Cambou discloses the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 17 wherein the electronic memory logic element with four stable resistance states comprises states which depend on two physical domains (para[0039, 0053, 0055]).




With regard to claim 20, Cambou discloses the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 17 wherein the electronic memory logic element with four stable resistance states comprises two magnetic layers 21/25 (para[0053, 0057]) and wherein the two magnetic layers 21/25 are separated by a nonmagnetic layer 22 (para[0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ogimoto in view of Yu (US 2014/0153324; Yu hereinafter).

With regard to claim 14, Ogimoto discloses the limitations of the claim with the exception of the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 13 wherein the layer of a ferromagnetic material on the layer of a nonmagnetic material comprises NiFe. However, .

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cambou in view of Ogimoto.

With regard to claim 21, Cambou discloses the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 20 and para[0062] of Cambou further discloses wherein the nonmagnetic layer comprises a metal or a tunnel-barrier with the exception of wherein one of the magnetic layers comprises FeRh. However, para[0032] of Ogimoto discloses wherein one of the magnetic layers comprises FeRh. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute FeRh magnetic layer within Cambou’s device for the purpose of improving readout durability, retention characteristics, or other aspects of reliability (para[0015]).


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ogimoto in view of Odagawa et al (US 2004/0165428; Odagawa hereinafter)

With regard to claim 15, Ogimoto discloses the the limitations of the claim with the exception of metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 14 further comprising a MgO substrate or a sapphire substrate. However, para[0100] of Odagawa discloses a MgO substrate or a sapphire substrate. It would have been would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a MgO substrate or a sapphire substrate as it is common knowledge in the art use MgO or sapphire substarte.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ogimoto.

With regard to claim 16, Ogimoto discloses the metamagnetic tunneling-based spin valve device for multistate magnetic memory of claim 15 with the exception of wherein the layer of FeRh is 30 nm thick; wherein the layer of Cu is 5 nm thick; and wherein the layer of NiFe is 30 nm thick. Ogimoto discloses the layer of FeRh is 20 nm thick (para[0031]); wherein the layer of Cu is 2 nm thick (para[0031]); and silent about thickness of the layer of NiFe. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have such thicknesses of FeRh, Cu and 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Peterson
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range of such layer thicknesses or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  



The further dependent claim 23 is allowable at least for the reason outlined in claim 22. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896